DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
2.	Claims 1-7 are allowed (as presented in the amendment filed 05 June 2022).

Reasons for Allowance
3.	The following is an examiner’s statement of reasons for allowance: the Prior Art does not disclose or suggest a toric lens guide, for use with a toric intraocular lens (IOL) comprising a central optic component and a pair of diametrically opposite haptic components connected to the central optic component by diametrically opposite haptic/optic junctions, for correcting astigmatism when the toric intraocular lens (IOL) is implanted within a capsular bag of an eye during cataract surgery comprising the combination of structural and functional limitations as set forth in claim 1, particularly comprising:
an elongated substantially linear bar member sized and configured to be mounted upon the central optic component of the toric intraocular lens (IOL); and 
   		wherein said elongated substantially linear bar member of said toric lens guide comprises opposite ends which are to be attached to the pair of diametrically opposite haptic/optic junctions of the toric intraocular lens (IOL) so as to enable a cataract surgeon, performing the cataract surgery, to properly rotate the toric intraocular lens (IOL) within the capsular bag of the eye whereby, as the intraocular lens (IOL) is rotated within the capsular bag of the eye, said elongated substantially linear bar member will effectively define a vector extending diametrically across the central optic component of the toric intraocular lens (IOL) so as to achieve the best correction of the astigmatism.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
4.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Figures 3-7 of US 6,419,697 B1
Figures 9A and 9B of US 9,387,069 B2
Figures 40C and 40G of US 9,421,089 B2
Figures 7 and 8 of US PG Pub No. 2004/0015235 A1
Figures 22, 23, 25, and 26 of US PG Pub No. 2007/0270947 A1
Figures 8 and 9, and paragraph [0037], of US PG Pub No. 2011/0307058 A1
Figures 1, 5, 6, and 9 of US PG Pub No. 2014/0200666 A1
Figure 2B of US PG Pub No. 2018/0085256 A1
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Javier G. Blanco whose telephone number is (571)272-4747.  The examiner can normally be reached on M- F (10am-7:30pm).
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, SPE Jerrah C. Edwards, at (408) 918-7557.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JAVIER G BLANCO/             Primary Examiner, Art Unit 3774